DETAILED ACTION
	The Response filed 23 March 2022 has been entered.  Claims 2-10 remain pending.  Claim 1 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 23 March 2022 have been fully considered but they are not persuasive for the following reasons in view of the previously applied prior art references – Bernardi et al. (US 5,931,196) and Afshar et al. (US 5,937,903).
The applicant argues with respect to claim 2 on pgs. 6-7 of the Response that Bernardi fails to teach a hub member that defines a first channel where “the flow of fluid through the first channel is a straight through flow” because of the description of passage 80 in col. 2, lines 20-24, col. 3, lines 40-42, and col. 5, line 66 – col. 6, line 3.  However, as the applicant points out in col. 5, line 66 – col. 6, line 3, and as shown in Fig. 3, the diametrically opposed ports 30, 34 at least partially eclipse each other, which allows for straight through flow regardless of additional flow that isn’t straight by the portions of the ports that don’t eclipse each other.  In other words, even though one of the diametrically opposed ports doesn’t entirely eclipse the other port, there is partial eclipsing, which allows for straight through flow.  As shown in Fig. 3, fluid is able to flow straight through the bore in the hub member 16 between the curved land 56 and the bridge 82, and furthermore, the bridge 82 may alternatively be removed (col. 4, lines 36-47).
The applicant argues with respect to claim 7 on pgs. 7-9 of the Response that Afshar fails to teach a hub member that can be rotated to a waste position in which “fluid provided to the first source port [that is in fluidic communication with the first filter port when the hub member is in the filter position] can flow from the first source port through the waste port, and fluid provided to the first source port is prevented from flowing from the first source port to the first filter port.”  However, port 26 may be considered the waste port rather than port 36 because “waste port” is simply seen as a name for a port and isn’t seen as necessitating a specific function or structure not claimed.  Furthermore, as shown by the position in Fig. 5 with the overall circuit shown in Fig. 1 in which the valve assembly 20 is used, water flows from port 18 to port 26, through filter 28, into port 24, and finally into port 36 which delivers the water to a drain/waste.  Regarding the recitation that “fluid provide to the first source port is prevented from flowing from the first source port to the first filter port,” the valve assembly 20 prevents fluid from the first source port 18 to flow to the first filter port 24, as shown in Fig. 5.  The circuit shown in Fig. 1, in which the valve assembly 20 is intended to be used, may direct flow from the first source port 18 back through the first filter port 24, but such flow is due to a filter that is seen as external to the valve assembly, and the valve assembly claimed by the applicant is interpreted as not necessarily including the pump, filter, or pool/spa equipment, because the pump, filter, and pool/spa equipment are recited as being structures with which ports of the valve assembly are “configured to be placed in fluid communication.”  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernardi et al. (US 5,931,196).
Regarding claim 2, Bernardi discloses in Figs. 1-4 a valve assembly comprising: 
a housing 12 having a first source port 30 configured to be placed in fluidic communication with a pump (because the first source port 30 is seen as able to be connected to a pump, wherein “configured to…” is broadly interpreted as being synonymous with “able to” and not necessarily claiming a pump as part of the claimed invention), a second source port 28 configured to be placed in fluidic communication with pool/spa equipment (because the second source port 28 is seen as able to be connected to a pool/spa equipment, wherein “configured to…” is broadly interpreted as being synonymous with “able to” and not necessarily claiming a pool/spa equipment as part of the claimed invention), and a first filter port 34 configured to be placed in fluidic communication with a filter (because the first filter port 34 is seen as able to be connected to a filter, wherein “configured to…” is broadly interpreted as being synonymous with “able to” and not necessarily claiming a filter as part of the claimed invention); and 
a hub member 16 rotatably disposed in the housing 12, the hub member 16 defining a first channel 80 and a chamber 136; 
wherein the hub member 16 is rotatable between a filter position (Fig. 1) and a recirculation position (Fig. 2); 
wherein when the hub member 16 is rotated to the filter position, fluid provided to the first source port 30 can flow from the first source port 30, through the first channel 80, and through the first filter port 34; 
wherein the flow of fluid through the first channel 80 is a straight through flow ; and 
wherein when the hub member 16 is rotated to the recirculation position, fluid provided to the first source port 30 can flow from the first source port 30, through the chamber 136, and through the second source port 28, and fluid provided to the first source port 30 is prevented from flowing from the first source port 30 to the first filter port 34.  
Regarding claim 3, Bernardi discloses in Figs. 1-4 that the housing 12 includes a second filter port 36 configured to be placed in fluidic communication with the filter (because the second filter port 36 is seen as able to be connected to a filter, wherein “configured to…” is broadly interpreted as being synonymous with “able to” and not necessarily claiming a filter as part of the claimed invention); wherein the hub member 16 defines a second channel 78; wherein when the hub member 16 is rotated to the filter position, fluid provided to the first source port 30 can flow from the first source port 30, through the first channel 80, and through the first filter port 34, and fluid provided to the second filter port 36 can flow from the second filter port 36, through the second channel 78, and through the second source port 28; and wherein the flow of fluid through the second channel 78 is a straight through flow.
Regarding claim 6, Bernardi discloses in Figs. 1-4 that there is a rotating actuation handle 100 configured to rotate the hub member 16.  
Claims 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Afshar et al. (US 5,937,903).
Regarding claim 7, Afshar discloses in Figs. 1-5 a valve assembly comprising: 
a housing 48 having a first source port 18 configured to be placed in fluidic communication with a pump 14, a first filter port 24 configured to be placed in fluidic communication with a filter 28, and a waste port 26 (wherein port 26 is seen as being a waste port 26 because it allows fluid to flow to the drain 38 downstream from waste port 36 via the filter 28 during the backwashing of the filter 28, as shown in Fig. 5); and 
a hub member 114 rotatably disposed in the housing 48, the hub member 114 defining a first channel 142; 
wherein the hub member 114 is rotatable between a filter position (Fig. 4) and a waste position (Fig. 5 because the backwashing fluid flows through port 26 to drain 38 via waste port 36); 
wherein when the hub member 114 is rotated to the filter position, fluid provided to the first source port 18 can flow from the first source port 18, through the first channel 142, and through the first filter port 24; 
wherein the flow of fluid through the first channel 142 is a straight through flow; and 
wherein when the hub member 114 is rotated to the waste position, fluid provided to the first source port 18 can flow from the first source port 18 through the waste port 26, and fluid provided to the first source port 18 is prevented from flowing from the first source port 18 to the first filter port 24 (because direct communication between the first source port 18 and the first filter port 24, as in the filter position, is prevented).
Regarding claim 10, Afshar discloses in Figs. 1-5 that there is a rotating actuation handle 198 configured to rotate the hub member 114.
Allowable Subject Matter
Claims 4-5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
with regard to claims 4 and 5, a third position of the valve in which fluid flows from the first source port to the waste port; 
with regard to claim 8, the claimed second filter port separate from the claimed waste port and the claimed waste and filter positions; and
with regard to claim 9, a third position of the valve in which fluid flows from the first source port to the second source port via the chamber in the hub member.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753